DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,989,358 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim 1 requires each and every particular in the instant referenced claims.
The patent claim 8 requires a winch (claim 1 line 1), cable (claim 1 line 2), fleet angle sensor (claim 1 line 3), frame (claim 1 line 4), 1st photodetector (claim 1 lines 5-7), light source (claim 1 lines 8-10), shield device (claim 1 lines 34-37), cover in the form of a flexible diaphragm (claim 1 lines 40-43), second photodetector/light source (claim 1 lines 19-28), respective 4 quadrants for the photodetectors (claim 8).

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 05/18/18 is acknowledged.  The traversal is on the ground(s) that there is no examination burden.  This is not found persuasive because claim 11 requires structure not found in the combination claims, such as a circuit, and represents a generic sensor which is not a winch.  Thus there is an examination burden because there are two inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 01/06/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-2 and 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellen (US 2010/0201970) in view of Lenander (US 3,826,380) and in further view of Fisher (US 4,106,156).
Regarding claim 1 Pellen teaches an assembly comprising: 
a winch (110);
a cable (210);
a fleet angle sensor (217) comprising:
a frame (top of 200) around an opening (205);
a first photodetector (230) mounted on the frame (top of 200); and
a first light source (220) mounted on the frame (top of 200) opposite the first photodetector (230), and wherein the cable (210) extends through the opening (205); and a shield device (bottom of 200) under the frame (top of 200), wherein the shield device comprises:
a shield frame (see figure 2) under the frame (top of 200) of the fleet angle sensor (217) and around the cable (210).
Pellen fails to teach multiple light-receiving zones on each photodetector, and the claimed cover.  Quadrant photodetectors are considered well known in the winch arts, as shown by Lenander.  Lenander teaches a different hoisting system for use with a cable, and a sensor for measuring cable angle.  Lenander further teaches a standard quadrant photodetector (see 19/27 in figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a standard quadrant photodetector to Pellen in order to better sense the cable (i.e. when not directly in line with the light emitter.  Fisher teaches a winch for use with a cable as 
Regarding claim 2 modified Pellen teaches the assembly above, and further teaches wherein the cover (Fisher 13) is a flexible diaphragm (see Fisher figure 4) extending from an inside surface of the shield frame (Pellen bottom of 200) toward the cable (Pellen 210), wherein the flexible diaphragm (Fisher 13) comprises a hole (Fisher figure 1) and the cable (Pellen 210) extends through the hole.
Regarding claim 5 modified Pellen teaches the assembly above, and further teaches wherein the fleet angle sensor (Pellen 217) further comprises:
a second photodetector (Pellen 230b) with multiple light-receiving zones (as per Lenander 27) mounted on the frame; and a second light source (Pellen 220b) mounted on the frame opposite the second photodetector.
Regarding claim 6 modified Pellen teaches the assembly above, and further teaches wherein the first photodetector (Pellen 230) comprises four light receiving zones arranged in quadrants (per Lenander 27).
Regarding claim 7 modified Pellen teaches the assembly above, and further teaches wherein the second photodetector comprises four light receiving zones arranged in quadrants (per Lenander 27).
claim 8 modified Pellen teaches the assembly above, and further teaches wherein the first photodetector and the second photodetector are each larger in diameter than the cable (as per Lenander figure 2).
Regarding claim 9 modified Pellen teaches the assembly above, and further teaches wherein the frame is an annular ring with an outer circumferential surface (Pellen figure 2), an inner circumferential surface, and a top surface opposite a bottom surface.
Regarding claim 10 modified Pellen teaches the assembly above, and further teaches wherein the inner circumferential surface is several times larger in diameter than the cable (Pellen Figure 2).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The various prior art references of record show different sensor and/or winch arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                  

/SANG K KIM/           Primary Examiner, Art Unit 3654